JBy the Court,
Dewey, J.
This is a motion by defendant to quash the writ of attachment on the ground of a defective affidavit.
In the words “ dispose of or conceal,” “ or ” is used copulatively, “ not to connect two distinct facts of different natures, but to characterize and include two or more phases of the same fact, attended with the same results.” Sec. 102, Brake on Attachments, “ To dispose of,” is a comprehensive term, and “ to conceal ” would be one method of disposing of the property ; *256and. in most cases it would be difficult for a party to swear as to the particular method of the disposition about to be made of defendant’s property. The motion must therefore be denied with costs. Sec. 3, Stewart & Porter 335; 9 Yerger, 429; 10 Smead & Marshall, 413; Id., 63; 5 Porter, 77.